DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s RCE filed on 3/22/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the term “on the latch housing” should be –on the latch case- since the pin11a is received into the pin mounting on the latch case, not the latch housing. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

Claims 1, 2, 6, 8-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20160290006 to Keller in view of GB 2405618 to Halliwell. 

    PNG
    media_image1.png
    689
    704
    media_image1.png
    Greyscale

Keller discloses a motor vehicle door latch that comprises a latch case (5) connected to a motor vehicle door and configured to accommodate a locking mechanism; a housing (1, 4) connected to the latch case; and a fixing element (9b), as a connectable bracket, for additional fixing of the latch housing to the motor vehicle door.

    PNG
    media_image2.png
    763
    1011
    media_image2.png
    Greyscale

The latch housing comprises a housing base and web (8b), defining a pocket that receives and straddle the opposite end of the bracket. The latch case is capable of having an “L” shaped configuration.

However, Keller fails to disclose that the bracket is detachably connected to a sidewall of the latch case on which the locking mechanism is mounted. 
Keller illustrates that the bracket (9b) has a lengthwise extension that extends from a first end of the bracket, along the latch housing, to an edge of the housing at which an opposed end of the bracket is detachably connected to the housing. Keller is not clear if the first 

    PNG
    media_image3.png
    700
    1069
    media_image3.png
    Greyscale

Halliwell teaches that it is well known in the art to provide a bracket (30) detachable connected to a latch case (14) at a sidewall wherein a locking mechanism is mounted, separately from a housing (11), along the housing, and to an edge of the housing at which an opposed end of the bracket is detachably connected to the housing.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the end of the bracket described by Keller detachable connected to the latch case at a side wall where the locking mechanism is mounted, as taught by Halliwell, in order to easily releasable detach and connect the case and the housing.
.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20160290006 to Keller in view of GB 2405618 to Halliwell and further in view of US Pat Application Publication No 20150145262 to Gotzen et al (Gotzen). 
Keller, as modified by Halliwell, fails to disclose that the bracket is configured as a rectangle.

    PNG
    media_image4.png
    517
    1281
    media_image4.png
    Greyscale

Gotzen teaches that it is well known in the art at the time the invention was made to provide a bracket (18) configured as a rectangular shape.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the end of the bracket described by Keller, as modified by Halliwell, as a rectangular configuration, as taught by Gotzen, in order to provide a defined shape for any desired function. Applicant is reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.
Claims 4, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20160290006 to Keller in view of GB 2405618 to Halliwell and US Pat Application Publication No 20150145262 to Gotzen et al (Gotzen), and further in view of FR 3010122 to Lamidon. 
Keler, as modified by Halliwell and Gotzen, fails to disclose that the bracket is inserted into the latch case by means of a pin on the end of the bracket connected to a pin mounting on the latch case. 
Gotzen teaches that the bracket is connected to the latch case by means of a pin/pin mounting configuration.

    PNG
    media_image5.png
    541
    783
    media_image5.png
    Greyscale

Lamidon teaches that it is well known in the art to provide the pin/pin mounting configuration (16) to connect a bracket (9) to a front side of a lock case (3).
.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20160290006 to Keller in view of GB 2405618 to Halliwell and further in view of US Pat No 8,662,545 to Taga.
Keller, as modified by Halliwell, fails to disclose that the bracket comprises a chamfer.

    PNG
    media_image6.png
    776
    1125
    media_image6.png
    Greyscale


The bracket comprises a chamfer which reaches behind the web (from top to bottom, fig 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the bracket described by Keller, as modified by Halliwell, defining a chamfer, as taught by Taga, in order to facilitate the connection between the end of the bracket and the pocket. 

Response to Arguments
Applicant’s arguments with respect to the previous rejection of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Also, after further search and consideration of the new limitations, the examiner is proposing an amendment to the independent claims 1 and 12 in order to put the application in allowance condition.

Propose amendment to claim 1 (same for claim 12):
A motor vehicle door latch comprising: 
a latch case connected to a motor vehicle door and configured to accommodate a locking mechanism;
a latch housing connected to the latch case; and
a fixing element for additional fixing of the latch housing to the motor vehicle door, wherein the fixing element is detachably formed as a connectable bracket with the latch case and also the latch housing,
wherein the bracket has a lengthwise extension that extends from a first end of the bracket at which the bracket is detachably connected to the latch case separately from the latch housing, along the latch housing, to an edge of the latch housing at which an opposite end of the bracket is detachably connected to the latch housing separately from the latch case, and
wherein the first end of the bracket is attached to a side wall of the latch case on which the locking mechanism is mounted and which is attached to the motor vehicle door, the bracket extending perpendicular to the side wall of the latch case; 
wherein, a fastener secures the bracket to an internal door panel of the motor vehicle door, therefore, securing the latch housing to the internal door panel of the motor vehicle door; and
a sealing element positioned between the latch housing and the internal door panel of the motor vehicle door to ensure that a space between them is sealed externally.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



April 17, 2021